Citation Nr: 0811269	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  03-00 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability, 
claimed as secondary to service connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1981 to February 1982, and from August 1987 to 
August 1990.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an August 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  A March 2007 Board decision, in 
pertinent part, remanded this matter to address due process 
concerns.  In October 2007, the Board referred the issue to 
the Veterans Health Administration (VHA) for an advisory 
medical opinion.


FINDING OF FACT

A chronic back disability was not manifested in service; the 
veteran's current back disability was first manifested a 
number of years after his separation from service, and is not 
shown to be related to injury or disease in service or to his 
service connected right knee disability.


CONCLUSION OF LAW

Service connection for a back disability, including as 
secondary to service connected right knee disorder, is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include the rating assigned and the effective 
date of award).  

A November 2005 letter informed the veteran of the evidence 
and information necessary to substantiate the claim, the 
information required of him to enable VA to obtain evidence 
in support of the claim, the assistance that VA would provide 
to obtain evidence and information in support of the claim, 
and the evidence that he should submit if he did not desire 
VA to obtain such evidence on his behalf.  While the notice 
was not provided prior to the rating on appeal, the veteran 
subsequently received complying notice, and the issue was 
then readjudicated.  See April 2006 supplemental statement of 
the case (SSOC).  A March 2006 letter provided additional 
notice, to include regarding disability ratings and effective 
dates of awards.  See Dingess, supra.  As this decision does 
not address any effective date or disability rating matters, 
the veteran is not prejudiced by any timing defect as to this 
notice.

Regarding VA's duty to assist, the record includes the 
veteran's service medical records (SMRs), as well as relevant 
private and VA medical records.  VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  The 
veteran was afforded a VA examination in December 2003, and 
in October 2007 the Board sought a VHA specialist's medical 
advisory opinion.  In a January 2008 letter, the appellant 
was notified of the decision (and was provided a copy).  He 
was given opportunity to respond/supplement the record.  No 
additional evidence or argument was received.  VA's duty to 
assist the veteran is met.

II.  Factual Background

The veteran contends that he has a low back disability that 
was either incurred in service or was caused by or made worse 
by his service connected postoperative residuals of right 
knee injury.  

The veteran's SMRs show that in June 1988 he was seen with 
complaints of back muscle spasms.  Examination showed limited 
range of motion but no objective abnormalities; 
musculoskeletal strain, low back was diagnosed.  There were 
no further low back complaints or findings during the 
remainder of his active duty.  On service separation 
examination in August 1990 the spine was normal on 
evaluation.

VA examinations in August 1982 and August 1992 did not note 
any complaints related to the low back.  Emergency room 
records dated in October 1995 note the veteran was seen for 
complaints including low back pain following an automobile 
accident.  Follow-up treatment records over the next ten 
months show continuing low back complaints; however, 
objective testing, including X-rays, MRI, and CT, did not 
show low back pathology.  An August 1996 statement from 
Carlos Acosta, M.D., notes the veteran had subjective low 
back complaints, but no objective findings; his diagnosis was 
chronic pain syndrome.  VA examination in March 2001 noted 
normal gait.  

An October 2001 statement from J. Scott Ellis, D.O., notes:

He is now complaining of some pain in 
the ankle and heel of the left side as 
well as the medial aspect of the left 
knee and the low back.  These could be 
related to his abnormal gait since he 
did have an injury on the right leg and 
was putting more weight on the left side 
of his body.  

A July 2003 VA outpatient record signed by a physician's 
assistant, noted that the veteran was being sent for shoe 
orthotics and "agree with patient that his altered gait can 
cause lower back pain and undue stress on the left knee."

A VA examination report dated in December 2003 notes a diagnosis 
of lumbosacral strain.  The examiner noted that the veteran did 
not use orthotics.  Strain of the lumbosacral spine was noted.  
The examiner stated "I can find no condition of his back that 
would be related to his right knee."

The Board sought, and in November 2007 received, a VHA 
medical advisory opinion regarding the etiology of the 
veteran's back complaints.  After reviewing the record, the 
VHA physician stated that the veteran's current back 
disability appeared to be part of generalized musculoskeletal 
aches and pains, possibly a part of myofascial syndrome or 
depressive disorder.  He concluded that the veteran's back 
disability was not caused by his one-time episode of back 
strain in 1988; was not caused by his right knee disability; 
and was "least likely to be aggravated due to his right knee 
disability."  The physician further stated that "given the 
fact that he has multiple musculoskeletal problems, the 
presence of a right knee condition while he has a low back 
condition does compound his overall perception of pain and 
overall quality of life."  In an addendum to his report, the 
VHA physician clarified his earlier report, stating that the 
"back condition in this veteran is less likely than not 
aggravated by his right knee condition."

III. Legal Criteria and Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 U.S.C.A. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Where a service- 
connected disability aggravates a nonservice- connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

A chronic back disability was not manifested in service.  
While SMRs show a single treatment for low back muscle strain 
in 1988, the complaints did not persist.  On service 
separation examination in August 1990, the spine was normal.  
The first postservice evidence of back complaints followed an 
intercurrent injury, an automobile accident in October 1995.  
The Board finds that the normal examination at service 
separation, coupled with the absence of any contemporary 
evidence in the record of complaints, treatment, or diagnosis 
for back complaints until after the auto accident in 1995, 
outweigh any current assertion that symptoms of back pain 
were continuous after service.  Furthermore, the only medical 
opinion addressing a nexus between the current back 
complaints and the inservice findings, the VHA physician's 
report, concluded that they are unrelated.  Accordingly, 
service connection for any current back disability on a 
direct basis, i.e., that it was incurred or aggravated in 
service, is not warranted.

The veteran's central contention is that his current back 
disability resulted from or has been aggravated by his 
service connected right knee disorder.  Three threshold 
requirements must be met in order to establish secondary 
service connection.  First, there must be competent evidence 
(a medical diagnosis) of current disability.  This 
requirement is met as lumbosacral strain has been diagnosed.  
The further two requirements that must be satisfied are:  
Evidence of a service-connected disability and competent 
evidence of a nexus between the service- connected disability 
and the disability for which secondary service connection is 
claimed.

As the veteran has established service-connection for 
postoperative residuals of right knee injury, what remains to 
be shown is that back disability for which service connection 
is claimed was caused or aggravated by his right knee 
condition.

The October 2001 statement from Dr. Ellis that the veteran's 
low back complaints "could be related" to abnormal gait 
from right leg injury does not constitute a probative medical 
opinion.  Considered in its full context, including the 
absence of evidence showing ongoing gait problems, it is an 
opinion of mere possibility and not probability.  See Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992) (the United States 
Court of Appeals for Veterans Claims (Court) found evidence 
favorable to the veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure is insufficient to 
establish service connection); Bloom v. West, 12 Vet. App. 
185 (1999) (the Court held that a physician's opinion that 
the veteran's time as a prisoner of war "could have" 
precipitated the initial development of a lung condition, by 
itself and unsupported and unexplained, was "purely 
speculative"); Bostain v. West, 11 Vet. App. 124, 128 (1998) 
(the Court held that a physician's opinion that an 
unspecified preexisting service-related condition "may have" 
contributed to the veteran's death was too speculative to be 
new and material evidence); et al.

The same analysis applies to the July 2003 VA outpatient record 
signed by a physician's assistant, that noted that the veteran 
was being sent for shoe orthotics and that the physician's 
assistant would "agree with patient that his altered gait can 
cause lower back pain and undue stress on the left knee."  The 
phrase "can cause" places this statement firmly within the 
realm of mere possibility and not probability, and the fact that 
no orthotics or altered gait were noted on the December 2003 VA 
examination undercuts the stated rationale for the opinion.  

Assuming, arguendo, that the statements of the physician's 
assistant and Dr. Ellis have probative value, their 
statements are far outweighed in probative value by the 
December 2003 VA physician's opinion that found "no 
condition of his back that would be related to his right 
knee" as well as that of the VHA orthopedist in November 
2007 that the veteran's back condition was not caused by his 
right knee disability and was "less likely than not" 
aggravated by the right knee condition.  In contrast to the 
physician's assistant's statement and Dr. Ellis's statement, 
the December 2003 VA examiner's opinion and the VHA 
specialist's opinion were based on an explicit medical 
history, review of the claims file, and in the case of the 
December 2003 VA examiner's report, current examination.

Accordingly, secondary service connection for a back 
disability likewise is not warranted.  The Board has 
considered the doctrine of affording the veteran the benefit 
of any existing doubt; however, the preponderance of the 
evidence is against this claim.  Hence, it must be denied.


ORDER

Service connection for a back disability, including as 
secondary to service connected right knee disorder, is 
denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


